Opinion
Per Curiam,
TMs is the fourth time that the same subject-matter out of which this litigation grows has been before this court, once on two separate appeals: see Darlington v. Reilly, Trustee, 358 Pa. 380, 57 A. 2d 861; Same v. Same, 363 Pa. 72, 69 A. 2d 84; Same v. Same No. 1, 375 Pa. 578, 101 A. 2d 900; and Same v. Same No. 2, 375 Pa. 583, 101 A. 2d 903. Nothing beneficial can come from prolonging the present controversy. The maxim, Interest reipublieae ut sit finis litium, was never more pertinent. To anyone interested, the factual background will be found fully set forth in 363 Pa. 72 which has since been quoted verbatim both by the learned court below as well as in brief of counsel.
The appellants obtained no property right in the land in question other than a right of sepulture in perpetuity which is vouchsafed them by the action of the court below.
The decree is affirmed at the appellants’ costs.